United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-1738
                                     ___________

United States of America,                 *
                                          *
      Appellee,                           *
                                          *
      v.                                  * Appeals from the United States
                                          * District Court for the Eastern
Cruz Guerrero Padilla,                    * District of Arkansas
                                          *
      Appellant.                          *      [Unpublished]
                                     ___________

                            Submitted: September 13, 2000
                               Filed: October 18, 2000
                                    ___________

Before BOWMAN and BEAM, Circuit Judges, and BOGUE,1 District Judge.
                           ___________


PER CURIAM.

      Cruz Guerrero Padilla appeals the District Court’s2 denial of his motion to
suppress the search of his tractor trailer. Padilla was the owner of the tractor trailer,
but was riding as a passenger when the vehicle was stopped. The driver of the truck


      1
        The Honorable Andrew W. Bogue, Senior United States District Judge for the
District of South Dakota, sitting by designation.
      2
       The Honorable Stephen M. Reasoner, United States District Judge for the
Eastern District of Arkansas.
consented to a search of the vehicle and Padilla did not object to the search at that time.
Padilla argues the Arkansas state trooper did not have proper consent to search, did not
have a reasonable good faith belief he could search, and that Padilla was
unconstitutionally seized.

        A driver of a vehicle can properly give consent to the search of that vehicle since
he is in immediate control of its operation. United States v. Eldridge, 984 F.2d 943, 948
(8th Cir. 1993). Failure to object to a search when there is ample opportunity to assert
a superior interest in priority of ownership results in a valid search. Id. Finally, the
search was performed incident to a valid stop and proper consent. No Fourth
Amendment violations occurred under these facts.

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-